Offense, the unlawful sale of intoxicating liquor; penalty, one year in the penitentiary.
A witness testified to the purchase of five bottles of beer from appellant for which he paid $1.25. He was corroborated by the testimony of a second witness to the sale of the beer. One of these witnesses testified that after drinking the beer he felt a little tipsy. The other testified that it seemed to him it was intoxicating.
There are no bills of exception in the record. The point is apparently made that the proof is insufficient to show the intoxicating quality of the liquid. This Court judicially knows that beer is an intoxicating liquor. Eubank v. State,286 S.W. 234; Torres v. State, 18 S.W.2d 179; Scott v. State,  14 S.W.2d 272. The sale of the beer was disputed by witnesses for appellant but this presented a jury question with whose finding we are not at liberty to interfere.
Finding no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.